                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


KRISTY VAUGHN,

                       Plaintiff,

v.                                                            Case No: 6:17-cv-1713-Orl-41LRH

GEMCO2, LLC, GARY E. MYERS and
SCOTT A. MYERS,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Defendant’s Motion for Sanctions (Doc. 34) and the

Report and Recommendation (Doc. 47) thereon. This cause is also before the Court on the Joint

Motion for Approval of Settlement Agreement and Entry of an Order of Dismissal with Prejudice

(Doc. 50).

       After a de novo review of the Report and Recommendation, and noting that no objections

were timely filed, the Court agrees with the analysis therein. However, because the parties have

settled Plaintiff’s claims, including the issue of attorneys’ fees, the Motion for Sanctions and the

Report and Recommendation, insofar as it addresses the motion, are moot. Nevertheless, given

defense counsel’s egregious conduct, Judge Spaulding recommended that the Court order her to

appear at a hearing and show cause why the Court should not impose additional sanctions or other

discipline. That portion of the Report and Recommendation will be adopted.

       As to the Joint Motion for Approval of Settlement Agreement, the Court finds that the

Settlement Agreement (Doc. 50-1) is a fair and reasonable resolution of a bona fide dispute

pursuant to Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982) and its progeny.




                                             Page 1 of 2
       Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 47) is ADOPTED and CONFIRMED

              insofar as it addresses the issue of sanctions upon the Court’s own motion; it is

              deemed MOOT insofar as it addresses Defendant’s Motion for Sanctions.

           2. Defendant’s Motion for Sanctions (Doc. 34) is DENIED as moot.

           3. On May 17, 2019, at 9:30 a.m., attorney Erin Lockhart shall personally appear in

              Courtroom 5B, George C. Young United States Courthouse Annex, 401 W. Central

              Boulevard, Orlando, Florida, before the undersigned, to SHOW CAUSE as to why

              additional sanctions should not be assessed.

           4. The Joint Motion for Approval of Settlement Agreement and Entry of an Order of

              Dismissal with Prejudice (Doc. 50) is GRANTED.

           5. The Settlement Agreement (Doc. 50-1) is APPROVED.

           6. This case is DISMISSED with prejudice.

           7. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on April 22, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
